Citation Nr: 0715137	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  01-07 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a gastrointestinal disability (hyperacidity with a 
history of peptic ulcer disease).

2.  Entitlement to an initial rating in excess of 10 percent, 
prior to May 4, 1999, for traumatic arthritis of the cervical 
spine.

3.  Entitlement to an initial rating in excess of 20 percent, 
on and after May 4, 1999, for traumatic arthritis of the 
cervical spine.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran retired from active duty in January 1985, after 
twenty years of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1985 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection for a 
gastrointestinal disability and traumatic arthritis of the 
cervical spine, assigning initial ratings of 10 percent for 
each disorder.  A September 2004 rating decision increased 
the cervical arthritis rating to 20 percent effective May 4, 
1999.  A January 2007 rating decision assigned an initial 
rating of 20 percent to the veteran's gastrointestinal 
condition.  

The Board remanded this case in July 2003, March 2006 and 
September 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board must unfortunately remand this case for the fourth 
time.  

In the Board's September 2006 remand, the Board instructed 
that the veteran's treatment records from the Huntington, 
West Virginia VAMC be obtained from 1985 to the present.  Of 
record prior to this remand was a patient profile which 
comprised a record of the veteran's appointments and visits 
for treatment from the 1980s through 2003.  This profile 
specifically documents the dates, times and departments in 
which the veteran was treated.  Unfortunately, the RO did not 
obtain the actual treatment records referenced in the 
profile.  It is noted that the profile reflects that the 
veteran received treatment for the disabilities currently at 
issue. 

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  In its September 2006 remand, the Board 
specifically requested that the veteran's treatment records 
be obtained.  They were not.  The actual treatment records on 
file are the results of prior records requests beginning in 
May 1998 and continuing through to January 2007.  From June 
28, 1985, until May 1998, the veteran's VA outpatient 
treatment records (if any) have not been associated with the 
file and no attempt has been made to obtain them.  The Board 
cannot proceed without those records or a finding that they 
are unavailable.  

As before, the Board observes that the veteran has been 
receiving treatment from VA on an ongoing basis.  The records 
on file reflect treatment only through January 2007.  To 
correctly assess the veteran's current disability, all 
records of treatment from January 2007 to the present must be 
considered.  Therefore, those records must be obtained for 
the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
from the Huntington VAMC for treatment 
concerning the veteran's gastrointestinal 
disability and cervical arthritis from 
June 1985 to May 1998 and from January 
2007 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After obtaining the above records, to 
the extent available, schedule the veteran 
for VA examinations to determine the 
current nature and severity of his 
gastrointestinal disability and his 
traumatic arthritis of the cervical spine.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

3.  Then, after ensuring the VA 
examination reports are complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims on the 
merits.  If the benefits sought are not 
granted, the veteran should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


